Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 16, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue personal care aide assistance to Carmella Ayles. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remanded to the State commissioner for a new fair hearing and determination in accordance herewith. Not only was the State commissioner’s determination based entirely on hearsay without the necessary residuum of evidence acceptable to a court of law (see Matter of Roach v Toia, 58 AD2d 652), but portions of the testimony of one of Ms. Ayles’ witnesses were deemed unintelligible by the transcriber. Consequently, a new fair hearing should be held. Hopkins, J. P., Titone, Lazer and Gibbons, JJ., concur.